Curia, per Spencer, Ch. J.
We incline to think that the day laid in the indictment must be regarded as wholly immaterial for all purposes ; that it is to be intended that the offence proved at the trial was within the three years ; and that for this reason the motion must be denied. The only authority opposed to this view of the case, is what Mr.. Chitty says, in his treatise on criminal law in regard to indictments for treason under the statute of 7 William 3, ch. 3. Without questioning this, we are satisfied it cannot apply to our statute limiting the time within which criminal prosecutions are to be commenced. As remarked by the counsel for the people, the statute of William is absolute and without exception. No indictment can be found after the three years against any offender. Whereas, if an offender be not usually resident in this state, our statute does not run in his favor. Non constat, on this motion, *691that the prisoners were within the exception. ~ut that, on its appearing in evidence that the crime was ~erpetrated more than three years previous to the indictnent being found, and on this being objected, as it might e on not guilty, the prosecution then answered, by proving
The motion in arrest must be denied.
The prisoners were sentenced to hard labor in the state prison for the term of 14 years.